Citation Nr: 0837285	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  95-28 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent disabling for service-connected residuals of a shell 
fragment wound to the left shoulder.

2.  Entitlement to service connection for a low back 
disorder.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to January 
1971, including combat service in the Republic of Vietnam, 
and his decorations include the Bronze Star Medal with "V" 
Device and Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

This case was previously before the Board in April 1997 and 
September 2001 when it was remanded for further development.  


FINDINGS OF FACT

1.  The veteran is right-hand dominant; therefore, his left 
shoulder is his minor extremity.

2.  There is no objective clinical evidence of any ankylosis 
of the scapulohumeral articulation or impairment of the 
humerus, including flail shoulder, false flail joint or 
fibrous union.

3.  The veteran's left shoulder disability is manifested by 
limitation of left shoulder abduction, resulting in a 
disability picture comparable to limitation of left shoulder 
abduction to midway between the side; the preponderance of 
the medical evidence is against a finding that the veteran's 
left shoulder disability is manifested by limitation of 
motion of the left shoulder to 25 degrees from the side.

4.  Degenerative disc disease of the lumbar spine had its 
onset in or was aggravated by his active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent disabling for residuals of a shell fragment wound of 
the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.20, 4.40, 4.45, 4.55, 4.59, 4.69, 4.71, 4.71a, 
Diagnostic Codes 5201 (2007).

2.  Degenerative disc disease of the lumbar spine was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In this decision, the Board grants service connection for 
degenerative disc disease of the lumbar spine, which 
represents a complete grant of the benefit sought on appeal.  
Thus, no discussion of VA's duties to notify and assist is 
necessary.

His left shoulder claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated October 1998 to May 1999.  The appellant was 
afforded a VA medical examination in June 2008.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II. Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14.  Even so, diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 
Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

In deciding the veteran's claim, the Board has considered the 
Court determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed 
the concept of "staging" ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  See id. at 126.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Residuals of a Shell Fragment Wound to the Left Shoulder

The veteran seeks entitlement to an initial evaluation in 
excess of 20 percent disabling for residuals of a shell 
fragment wound to the left shoulder.  The veteran's 
disability is currently evaluated as 20 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual. Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  38 
C.F.R. § 4.69.  The veteran, in his reports of medical 
history, dated in June 1967 and April 1968, indicated that he 
is right-handed.  Thus, the rating for the left shoulder is 
to be made on the basis of the left upper extremity being the 
minor extremity.

The movement of the shoulder and arm joint is covered in the 
regulations by Diagnostic Codes 5200 to 5203.  In addition, 
conditions such as bursitis, synovitis and tenosynovitis are 
to be evaluated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. Part 4, Diagnostic Codes 5003-
5024.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I.  See also 
Lineberger v. Brown, 5 Vet. App. 367, (1993) (pursuant to 38 
C.F.R. § 4.71, Plate I, normal range of flexion (forward 
elevation) and abduction of the shoulder is to 180 degrees).

Under the applicable provisions, a 20 percent evaluation is 
warranted for favorable ankylosis of the scapulohumeral 
articulation of the minor upper extremity.  Ankylosis is 
considered to be favorable when abduction is possible to 60 
degrees and the individual can reach his mouth and head.  
Ankylosis of the scapulohumeral articulation of the minor 
upper extremity that is intermediate between favorable and 
unfavorable ankylosis warrants a 30 percent evaluation.  A 40 
percent evaluation of the minor upper extremity requires 
unfavorable ankylosis.  Ankylosis is considered to be 
unfavorable when abduction is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

A 20 percent evaluation is warranted for limitation of motion 
of the minor arm when motion is possible to the shoulder 
level or when to midway between the side and shoulder level 
on the minor side.  A 30 percent evaluation for the minor 
upper extremity requires that motion be limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Finally, a 20 percent evaluation on either side requires 
nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

In addition, traumatic arthritis, established by X-ray 
findings, will be evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. Part 4, 
Diagnostic Code 5010-5003. Where there is X-ray evidence of 
arthritis, and limitation of motion but not to a compensable 
degree, a 10 percent rating can be assigned for such major 
joints.  Id.

As previously noted, under 38 C.F.R. § 4.40, functional loss 
may be due to pain, if supported by adequate pathology and 
evidenced by visible behavior on motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  Under 
38 C.F.R. § 4.45 factors of joint disability include 
increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  
Under 38 C.F.R. § 4.59, painful motion is an important factor 
of disability and actually painful joints are entitled to at 
least the minimum compensable rating for the affected joint.

An initial evaluation in excess of 20 percent disabling, 
pursuant to 38 C.F.R. § 4.73, Diagnostic Codes 5301-5304, 
must also be considered for the veteran's residuals of a 
shell fragment wound to the left shoulder as the wound 
injured a muscle group.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5301, 
provide that the function of muscle group I is upward 
rotation of the scapula and elevation of the arm above 
shoulder level.  This group encompasses the extrinsic muscles 
of the shoulder girdle: the trapezius, levator scapulae, and 
serratus magnus.  For the nondominant arm, noncompensable, 10 
percent, 20 percent, and 30 percent ratings are assigned for 
slight, moderate, moderately severe, and severe impairment, 
respectively.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5302, 
provide that the function of muscle group II is depression of 
the arm from vertical overhead to hanging at the side, 
downward rotation of the scapula, and the act with muscle 
group III in forward and backward swinging of the arm.  This 
group encompasses the extrinsic muscles of the shoulder 
girdle: the pectoralis major II (costosternal), latissimus 
dorsi and teres major (teres major, although technically an 
intrinsic muscle, is included with latissimus dorsi), 
pectoralis minor, and rhomboid.  For the nondominant arm, 
noncompensable, 20 percent, 20 percent, and 30 percent 
ratings are assigned for slight, moderate, moderately severe, 
and severe impairment, respectively.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5303, 
provide that the function of muscle group III is to elevate 
and abduct the arm to shoulder level, and to allow forward 
and backward swinging of arm.  This group acts with the 
intrinsic shoulder girdle muscles, that is, the pectoralis 
major I (clavicular), and the deltoid.  For the nondominant 
arm, noncompensable, 20 percent, 20 percent, and 30 percent 
ratings are assigned for slight, moderate, moderately severe, 
and severe impairment, respectively.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5304, 
provide that the function of muscle group IV is the 
stabilization of shoulder against injury in strong movements, 
holding head of humerus in socket; abduction; outward 
rotation and inward rotation of arm.  The intrinsic muscles 
of shoulder girdle are the supraspinatus; infraspinatus and 
teres minor; subscapularis, and the coracobrachialis.  For 
the nondominant arm, noncompensable, 10 percent, 20 percent, 
and 20 percent ratings are assigned for slight, moderate, 
moderately severe, and severe impairment, respectively.

A slight disability of the muscles anticipates a simple wound 
of muscle without debridement or infection.  There should be 
a history of superficial wound with brief treatment and 
return to duty.  Medical records should indicate healing with 
good functional results.  38 C.F.R. § 4.56(d)(1). There 
should be no cardinal signs or symptoms of muscle loss, loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).

A moderate disability of the muscles is defined as a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Consistent with this 
level of disability is a record of in-service treatment of 
the wound.  There should also be a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, i.e. loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  There should also 
be particularly lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  At this level of disability, objective 
findings indicate exit scars, a short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).

Moderately severe disability of the muscles anticipates a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period for treatment of the 
wound with a record of cardinal signs and symptoms consisting 
of loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, uncertainty of 
movement.  In addition, if present, the evidence of inability 
to keep up with work requirements should be considered.  
Objective findings should include (if present) exit scars 
indicating track of missile through one or more muscle 
groups, indications on deep palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side should demonstrate positive evidence 
of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c), worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of severe muscle disability include ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X- 
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an opposing group of 
muscles.  (F) Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle.  (G) Induration or atrophy of 
an entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in conjunction with his claim for a higher 
initial evaluation.  The veteran indicated that his left 
shoulder was injured by shrapnel while in Vietnam in 1970.  
He stated that his shoulder injury does not interfere with 
his ability to perform the duties of his job, business, and 
daily life.  He indicated that he lost a significant amount 
of muscle mass in the shoulder when he was operated on to 
remove the shrapnel.  His shoulder aches and burns 
occasionally.  He reports that he does not have confidence in 
the shoulder due to a lack of power.  He did not use a 
supportive device for the shoulder.  The veteran did not 
report any flare-ups of pain; however, he does have a lack of 
power resulting in an inability or reduction in ability, to 
lift, carry, hold, or reach with his left arm.  Upon 
examination, the left shoulder revealed considerable wasting 
and the deltoid muscle seemed to be detached from its origin.  
The examiner noted that he could feel the head of the humerus 
and the strands of the deeper musculature and tendons.  There 
was a scar on the anteroposterior of the shoulder of two 
inches in length that was broad, well healed, and mobile.  
The shoulder had abduction of 0 to 70 degrees, forward 
flexion of 0 to 90 degrees, extension of 0 to 40 degrees, 
internal rotation of 0 to 60 degrees, and external rotation 
of 0 to 40 degrees.  The examiner noted that, other than the 
lack of total abduction, the range of motion of the shoulder 
was normal.  The veteran had significant incoordination with 
motion of the shoulder and the shoulder was noted to be very 
weak with a strength of 3/5.  The veteran had minimal to no 
pain through motion of the joint and there was no addition 
incoordination with repetitive motion.  An X-ray of the left 
shoulder was normal and revealed no evidence of shrapnel 
fragments.

Applying the Diagnostic Codes, there is no objective clinical 
evidence of ankylosis of the left shoulder at any time.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  Diagnostic Code 5200 
is therefore not for application.  Loss of the head of the 
humerus (flail shoulder) has not been demonstrated, nor has 
nonunion of the humerus (false flail joint).  There is no 
clinical evidence of the existence of fibrous union.  Thus a 
rating in excess of 20 percent is not available under 
Diagnostic Code 5202.

The veteran has demonstrated forward flexion of the left 
(minor) shoulder to 90 degrees (normal 180 degrees) and 
abduction to 70 degrees (normal 180 degrees).  The veteran 
would have to demonstrate left arm motion limited to 25 
degrees from the side in order to qualify for an evaluation 
in excess of 20 percent under Diagnostic Code 5201.  After 
reviewing the medical records associated with the claims 
file, it is the conclusion of the Board that a schedular 
rating in excess of 20 percent is not warranted for the left 
shoulder.  The veteran has complaints of minimal pain 
including aching and burning and limitation of motion.  
However, the complaints do not demonstrate sufficient 
evidence of limitation of motion of the left shoulder to 
warrant an increased evaluation.  The veteran is able to 
raise his left arm to more than 25 degrees from the side; 
that is, he can abduct the left arm to 70 degrees, without 
pain.  Therefore, the veteran's complaints of pain, weakness, 
and functional impairment without any other clinical 
findings, more nearly approximate a 20 percent evaluation 
under Diagnostic Code 5201, but not more.

The Board finds, based on the evidence of record, that the 
objective findings related with the veteran's left shoulder 
disability do not warrant more than a 20 percent evaluation 
under Diagnostic Codes 5200, 5201, 5202 or 5203.  
Specifically, there is no evidence that the veteran suffers 
from ankylosis of the scapulohumeral articulation; therefore, 
Diagnostic Code 5200 is not for application.

Furthermore, the range of motion of the arm at the shoulder 
level is limited, at most, to 70 degrees of adduction; this 
is not severe enough to meet the standard of Diagnostic Code 
5201.  The Board can find no clinical basis under the 
applicable Diagnostic Codes to grant an evaluation in excess 
of 20 percent based on bony impairment of the humerus, 
clavicle or scapula.

The Board has considered a higher initial evaluation under 
38 C.F.R. § 4.73, Diagnostic Codes 5301-5304.  However, the 
Board finds that the evidence does not warranted an 
evaluation in excess of 20 percent disabling.  The evidence 
does not reveal any injury to the trapezius, levator 
scapulae, serratus magnus, pectoralis major II, latissimus 
dorsi, teres major, pectoralis minor, or rhomboid.  
Therefore, Diagnostic Codes 5301 and 5302 regarding muscle 
groups I and II are not for application.  In addition, 
Diagnostic Code 5304 does not offer a rating in excess of 20 
percent disabling for a disability of the minor arm.  The 
evidence reveals that the veteran's disability involves the 
veteran's deltoid and, therefore, a rating under Diagnostic 
Code 5303, muscle group III, may be considered.  However, the 
Board finds that the veteran's symptoms represent no more 
than a moderately severe disability.  While examination of 
the shoulder does reveal loss of the muscle substance and 
loss of strength, the veteran has indicated that he is able 
to complete the tasks of his job and daily living; there is 
no evidence of ragged, depressed, and adherent scars; and 
there is no evidence of minute multiple scattered foreign 
bodies in the left shoulder.  Therefore, the Board finds that 
the veteran's symptoms more nearly approximate the criteria 
for an initial rating of 20 percent disabling and no higher 
for his residuals of a shell fragment wound to the left 
shoulder.

The Board has also considered an additional rating for the 
veteran's scars associated with the service-connected 
residuals of a shell fragment wound to the left shoulder.  
However, the Board finds that an additional rating for the 
veteran's scars is not warranted as the veteran is rating in 
accordance with the limitation of function of the left 
shoulder and, therefore, a separate rating for the veteran's 
scars would constitute pyramiding as the veteran's scars are 
not painful, unstable, and not sufficiently large to warrant 
a separate rating and all other scars, that are not on the 
head, face, or neck are to be rated as limitation of motion.  
38 C.F.R. § 4.118, Diagnostic Codes 7802-7805.

As there is no evidence of any bursitis, synovitis, or 
tenosynovitis, Diagnostic Codes 5003-5024 are not applicable.  
As there is no X-ray evidence of any arthritis of the left 
shoulder, Diagnostic Codes 5010-5003 are not applicable.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an initial rating 
in excess of 20 percent disabling for residuals of a shell 
fragment wound to the left shoulder, the doctrine is not for 
application. 

B. Extraschedular

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's residuals of a shell fragment 
wound to the left shoulder reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a compensable evaluation on an extraschedular basis, and 
indeed, the veteran has not identified any exceptional or 
unusual disability factors.  See 38 C.F.R. § 3.321.  In this 
regard, the Board observes that there is no showing the 
disability results in marked interference with employment.  
Moreover, his residuals of a shell fragment wound to the left 
shoulder have not required any, let alone, frequent periods 
of hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, a remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III. Service Connection

The veteran seeks service connection for a low back 
condition.  The veteran contends that he injured his back in 
service when he was blown off of an armored personnel carrier 
(APC) by a rocket-propelled grenade (RPG).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records reveal that the veteran 
complained of and was treated for pain in the right lower 
back in February 1970.  In a February 1970 X-ray report, the 
veteran was noted to have a slight narrowing in the L4-L5 
interspace.  The veteran was not noted to have any fracture, 
dislocation, spondylolysis, or acanthosis of the spine.  In 
July 1970, the veteran was treated for a left shoulder wound, 
as discussed above, after his armored personnel carrier was 
attacked with a rocket propelled grenade.  Upon examination 
at separation from service in January 1971, the veteran's 
spine was noted to be normal.

In June 2008 the veteran was afforded a VA C&P examination in 
conjunction with his claim of entitlement to service 
connection for a low back condition.  The veteran reported 
that his low back hurts in the middle and out to the sides.  
He did not report any radiation of the pain or any movement 
of the pain to the upper back.  The veteran stated that the 
pain was aggravated by activity and relieved by relaxation.  
The examiner could not get a history of acute flare-ups and 
the veteran did not report any periods of incapacitation.  
The veteran treats his back with an over the counter brace 
because doctors have told him that nothing is wrong with his 
back on X-ray .  Upon examination, the veteran's spine 
reveals no deformity clinically and no paravertebral spasm.  
The veteran was able to walk on his tiptoes and heals.  
Ranges of motion were measured at 0 to 70 degrees of flexion, 
0 to 30 degrees of extension, 0 to 40 degrees of right and 
left lateral flexion, and 0 to 45 degrees of right and left 
lateral rotation.  The veteran did not have pain in the 
ranges of motion and there was no additional limitation or 
pain on repetition of motion.  The straight leg raise was 70 
degrees on both sides and knee and ankle jerks were normal.  
X-ray examination of the veteran's spine revealed some early 
degenerative joint disease with well maintained disk spaces.  
The anteroposterior view revealed some evidence of scoliosis, 
however, the examiner noted that this was most likely 
postural due to there being no evidence of scoliosis upon 
physical examination.  The examiner diagnosed the veteran 
with lumbar spine degenerative disk disease and rendered the 
opinion that although the veteran's back symptoms are 
consistent with an individual of his age, it is at least as 
likely as not that the veteran's current low back disorder 
was aggravated by the his in-service back injuries.

In light of the evidence, the Board finds that service 
connection for degenerative disc disease of the lumbar spine 
is warranted.  The veteran's service medical records reveal 
that the veteran complained of and was treated for low back 
pain in service.  The veteran's service medical records also 
reveal that the veteran was injured in combat in the Republic 
of Vietnam.  After examination, in June 2008, the veteran was 
diagnosed with a current low back disorder and an opinion was 
rendered associating the veteran's current back disorder with 
his in service injury.  Accordingly, the veteran's claim of 
entitlement to service connection for a low back condition is 
granted.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
disabling for residuals of a shell fragment wound to the left 
shoulder is denied.

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is granted.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


